Citation Nr: 0808284	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1982.  He had additional periods of active duty from 
November 1983 to December 1983 and from May 1984 to December 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision rendered 
by the Philadelphia, Pennsylvania, Regional Office and 
Insurance Center (RO & IC) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran failed to appear for a 
scheduled hearing before a Decision Review Officer of the RO 
in May 2006.  The veteran also failed to appear at a Travel 
Board hearing in December 2007.  Accordingly, the veteran's 
claim will be processed as though his request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (2007).


REMAND

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304 
(2007).

The record is unclear regarding whether the veteran has a 
PTSD diagnosis that conforms to DSM-IV standards as required 
by 38 C.F.R. § 4.125(a).  The veteran's social worker 
submitted an October 2003 letter indicating that the veteran 
was in treatment for PTSD related to military sexual trauma.  
Records obtained from the Social Security Administration 
(SSA) reflect that the veteran was awarded disability 
benefits for PTSD in March 2004.  An October 2004 VA 
outpatient treatment record includes an impression of PTSD 
and appears to link the veteran's PTSD to abuse he 
experienced as a child and as an adult.  However, none of 
these records contain a PTSD diagnosis that is supported by a 
discussion of the applicable DSM-IV criteria.  In order to 
decide the claim, the Board finds that a VA examination is 
necessary to ascertain whether the veteran has PTSD, as 
defined by 38 C.F.R. § 4.125(a), and the etiology of his PTSD 
if it is diagnosed.  See 38 C.F.R. § 3.159(c)(4) (2007) see 
also Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the veteran's claim of entitlement to 
service connection for PTSD is based on in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations, it 
is not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3) (2007).

Here, the record reflects that the veteran was provided 
notice regarding the evidence needed to substantiate a claim 
for service connection by letter mailed in December 2003.  
However, that letter did not inform him of the types of 
evidence that may be used in evaluating a PTSD claim that is 
based on personal assault.   The RO must inform the veteran 
of evidence from sources other than his service records that 
may corroborate his account of the stressor incident in 
accordance with 38 C.F.R. § 3.304(f)(3).

Finally, the record reflects that the RO requested service 
personnel records for all periods of the veteran's active 
duty, but only the records from his second period of active 
duty were received and associated with the claims files.  It 
appears, however, that the RO's request was made using the 
veteran's current Social Security Number, rather than the 
Social Security Number he used during active duty.  A January 
1995 record from the SSA confirms that both Social Security 
Numbers are associated with the veteran.  A new request for 
his service personnel records should be made using the Social 
Security Number he served under because those records may 
contain examples of the behavior changes contemplated by 
38 C.F.R. § 3.304(f)(3).  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or AMC should send the veteran 
and his representative a letter that 
explains what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate his claim for PTSD due to in-
service personal assault.  In doing so, 
the RO or AMC should provide the veteran 
and his representative with the criteria 
set forth in 38 C.F.R. § 3.304(f)(3).

2.  The RO or AMC should obtain service 
personnel records from the veteran's three 
periods of active duty.  Requests for 
these records should be made using the 
veteran's prior social security number, as 
is identified in the record.  All attempts 
to obtain those records should be 
documented in the claims folders.  The RO 
or AMC should continue its attempts to 
obtain those records until it is 
reasonably certain that further attempts 
would be futile or that the records do not 
exist.

3.  In view of the evidence of record - 
including the determination made by the 
Social Security Administration - which 
suggest that the veteran suffers from 
PTSD, the RO or the AMC should undertake 
any other development it determines to be 
warranted, including additional stressor 
development.

4.  If the RO or AMC determines that the 
veteran has been exposed to an in-service 
stressor, then the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent, and etiology 
of any psychiatric disability found to be 
present.  The claims folders should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, and the examiner should rule in 
or exclude a diagnosis of PTSD according 
the DSM-IV criteria.  

If PTSD is diagnosed, the examiner should 
specify the stressor or stressors used as 
the basis for the diagnosis and whether 
the stressors found to be established by 
the record were sufficient to produce a 
diagnosis of PTSD.  The examiner also 
should specify whether there is a link 
between the veteran's current 
symptomatology and any in-service stressor 
found to be established by the record. The 
examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the veteran's active 
duty.

5.  Then, the RO or AMC should 
readjudicate the veteran's claim for 
service connection for PTSD based on a de 
novo review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



